Citation Nr: 1506429	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to higher initial disability ratings for degenerative disc disease and degenerative joint disease (DDD/DJD) of the thoracolumbar spine, rated at noncompensable prior to January 2, 2009, at 10 percent from January 2, 2009, and at 20 percent from April 8, 2010.  

2.  Entitlement to an initial disability rating in excess of 10 percent for DDD/DJD of the cervical spine.  

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for acute right ankle sprain and arthritis of the right ankle.

5.  Entitlement to service connection for a left hip disability to include left hip arthritis, to include as secondary to service-connected thoracolumbar spine disability.  

6.  Entitlement to service connection for left shoulder strain and arthritis of the left shoulder.  

7.  Entitlement to service connection for muscle strain (neck) associated with DDD/DJD of the cervical spine.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to April 1987, from November 2002 to October 2003 and from February 2006 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, October 2008 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The October 2007 rating decision granted service connection for cervical and thoracolumbar spine disability and awarded 10 percent and noncompensable ratings respectively.  The October 2008 rating decision denied an increased rating for the cervical spine as well as service connection for right ankle sprain, neck muscle strains, left hip, left shoulder and right ankle disabilities.  Service connection for sleep apnea was denied in June 2010.  During the course of the appeal, the rating for the thoracolumbar spine disability was increased to 10 percent effective January 2, 2009, and 20 percent effective April 8, 2010.  Additionally, a separate 10 percent rating has been assigned for left lower extremity radiculopathy associated with the Veteran's thoracolumbar spine disability; this issue is not on appeal.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2014.  He claimed entitlement to a TDIU in conjunction with his claim for increased ratings for the cervical and thoracolumbar spine disability inasmuch as he testified that he has extreme difficulty completing his tasks working on ceilings at a local VA medical center as a result of these disabilities.  He stated that he works much slower now because of the disabilities and has to go back to neutral spine frequently.  He stated that he feels like he is 70 years old at the end of a work day and must slide out of his truck but if he takes a car to work he has more difficulty at the end of the day because he cannot get up.  He further stated that he has had to take sick days more frequently because of the disabilities.  In this regard, a claim for increased evaluation includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Considering the Veteran's allegations as to inability to work due to the service-connected disabilities at issue here, a claim for TDIU has therefore been inferred as part and parcel of the ongoing appeal for an increased evaluations.

The issue of entitlement to service connection for muscle strains (neck) associated with DDD/DJD of the cervical spine is decided herein, whereas the remaining service connection issues and the claims for increased ratings for cervical spine and thoracolumbar spine disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A disability characterized as muscle strain (neck) associated with DDD/DJD of the cervical spine, but not contemplated by the current rating for that disorder, has not been present during the pendency of this claim.


CONCLUSION OF LAW

A disability characterized as muscle strain (neck) associated with DDD/DJD of the cervical spine was not incurred in or aggravated by active service and is not proximately due to any service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§  3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify has been satisfied inasmuch as the RO's August 2008 letter provided the Veteran with all required notice prior to the initial adjudication of the claim being decided.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examination in March 2009 with an addendum in September 2009.  In addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and appropriately supported the opinion provided.  Therefore, the Board has found the reports in combination to be adequate for adjudication purposes.  

At the hearing, the undersigned agreed to hold the record open for 60 days in order to provide the Veteran the opportunity to obtain medical opinion evidence in support of his claim.  This period has passed, and no such evidence has been forthcoming from the Veteran.  

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2014).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service treatment records are negative for any type of cervical muscle spasm or complaint regarding muscle pain related to the cervical spine and the Veteran in fact does not assert that this condition was necessarily present in service.  Instead he urges that his current neck muscle strain is separate but secondary to his cervical spine disorder.  

An August 2007 general medical examination report reflects a complaint of a dull ache in the neck with a diagnosis of degenerative disc disease, cervical spine.  

A September 2008 VA examination report notes the Veteran's history of parachute jumps as well as his full time job.  The examiner stated that the Veteran's, "current mild c5-c6 DDD of his spine is not likely to cause or aggravate the muscles in his neck, causing spasms, hence cervical strain which then result in headaches.  However, the veteran's occupation, long hours, tough physical maintenance work, and looking upwards are more likely putting a strain on the neck muscles, then causing his headaches, not the mild C5-C6 DDD."  The examination report contains no separate diagnosis of disability of the neck muscles caused by the service-connected cervical spine disability.  

A report of VA joints examination dated in March 2009 and addendum to examination dated in September 2009 reflect the examining physician's opinion that the Veteran does not have a diagnosis of muscle strain but instead one of degenerative disc disease, cervical spine.  The examiner then stated that this cervical degeneration is responsible for the Veteran's neck pain.

Examination in May 2010 again showed cervical DJD/DDD without additional diagnosis related to neck muscles.  

VA treatment records are negative for treatment or diagnosis of muscle strains of the neck.  

Based on a thorough review of the evidence of record, the Board finds that the evidence fails to establish the presence of any finding or diagnosis of left neck strain due to but separate from the cervical spine disability during the period of this claim.  Rather, all of the reported and observed neck pain and functional limitation are manifestations of the service-connected cervical spine disability.  This is the uncontroverted, well-supported and well-reasoned opinion of the VA examining physician in September 2009.  The Board adopts this opinion because there is no competent medical evidence of record to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Indeed, the Board notes that, "muscle spasm and localized tenderness" are criteria for rating the service-connected spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  Accordingly, it observes that under 38 C.F.R. § 4.14 "Avoidance of pyramiding" the evaluation of the same disability under various diagnoses is to be avoided and, also, the evaluation of the same manifestation under different diagnoses are to be avoided.  

Moreover, to the extent that the Veteran urges that his neck muscle pain is a separate disability, it is acknowledged that, as stated in his testimony generally and in his representative's March 2014 argument, he contends it is a result of physical training, heavy rucksacks, and parachute operations while on active duty.  However, the Board further notes that an observation of pain is not a notation of a disability.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In this case, diagnostic evidence fails to show the existence of a separate disability characterized as neck strain associated with the pain he describes.  His pain and discomfort are unequivocally contemplated in the rating for service-connected DDD/DJD of the cervical spine.  As the evidence does not demonstrate a separate current disability of muscle strain (neck) for which service connection can be granted, the claim for service connection for neck strain secondary to the DDD/DJD of the cervical spine must be denied. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.


ORDER

Service connection for muscle strain (neck) associated with DDD/DJD of the cervical spine is denied.  


REMAND

Service Connection Claims

The Veteran testified that he has current disability of the left shoulder, left hip and right ankle due to his many documented parachute jumps in service.  Alternately, he asserts that he has current left hip disability due to his service-connected low back disability.  The Veteran testified that he injured his left shoulder during a specific parachute jump in 1980 at Fort Bragg, but he only sought minimal treatment so that he would be able to pass the program.  He further recalls the initial injury to the right ankle occurred during a jump at Fort AP Hill when he landed on a hill.  Moreover, he urges that his currently diagnosed sleep apnea was present during service and his sleep problems noted in Bosnia were really the original manifestations of the current sleep apnea.  His wife, who was married to him at the time of his last deployment, confirmed that she witnessed him snoring and having breathing issues in his sleep while he was in service.  

As pointed out by the undersigned at the hearing, the Veteran must establish a current disability as to the right ankle, left shoulder and left hip as, current disability during the pendency of the claim is an essential element for a service connection claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225, and McClain v. Nicholson, 21 Vet. App. 319, 321.  The VA examinations undertaken in support of these claims fail to show current disability due to the in-service parachute jumps.  However, he has now provided credible testimony as to current disabilities of the left hip, left shoulder and right ankle, and sleep apnea, as well as in-service events that may have caused the injury or disease.  Therefore, on remand, the Veteran should be afforded another examination to determine the nature and etiology of any current left hip, left shoulder and right ankle disabilities, as well as sleep apnea.  

Increased Ratings

The Veteran argues in his testimony that the manifestations of his cervical and thoracolumbar spine disabilities have increased in severity and are more severe than reflected in the most recent VA examination report.  He explained that both are productive of increased severe pain and spasm daily.  He has extreme difficulty rotating his neck, it pops when he does turn it.  He feels like he has a constant knot in the center of his back.  He assessed his neck pain as 8 out of 10 and his back pain as 6 out of 10.  His wife stated that her husband is no longer a person who likes to go and do things, he has changed and now remains at home sitting around in pain.  She can see the pain on his face.  He receives ongoing VA treatment and chiropractic treatment, uses a TENS unit and takes medication to include flexeril.  Despite this, his pain has increased.  He indicated his willingness to report for additional examination as to these issues.  

In light of the Veteran's reports that his disability picture has worsened since his last VA examinations in August 2011 and May 2010, another examination must be afforded to accurately assess his current level of disability due to cervical and thoracolumbar spine disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran testified that he gets treatment for these disabilities at his VA medical center (VAMC) and also from his private chiropractor.  Under the circumstances, the Board finds that updated treatment records should be requested from these facilities.  

A claim for TDIU is dependent upon the impact of service-connected disabilities upon the Veteran's ability to obtain and retain substantially gainful employment.  38 C.F.R. § 4.16.  As there remain open issues regarding evaluation for the Veteran's currently diagnosed disabilities which he claims render him disabled, the matter of TDIU may not be adjudicated at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice as to how to substantiate a claim for TDIU and request that he complete and return a TDIU claim form with details concerning his prior employment, education and training.

2.  After securing the proper release from the Veteran, obtain updated chiropractic treatment records, as well as updated VAMC treatment records from September 2014 to the present.  

3.  After obtaining any relevant records, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature of any left shoulder, left hip and right ankle conditions present during the pendency of the claims.  Virtual VA/VBMS records must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination and review of the record, including the Veteran and his wife's credible sworn testimony as to current complaints, the examiner is asked to render opinions as to the following:

a. whether it is at least as likely as not that the Veteran has current left shoulder, left hip or right ankle disability, including arthritis, or whether such disability has been present at any time during the pendency of the appeal.  

b.  for diagnosed disabilities of the shoulder, hip, and ankle, whether it is at least as likely as not that the disability is related to the Veteran's service, to include his documented parachute jumps in service.  Note that the absence of medical treatment for injuries in service cannot serve as the sole basis for a negative opinion. The Veteran is deemed a reliable historian regarding the type of pain he experienced in service.

c.  with specific regard to the hip, the examiner is additionally asked to determine:

i.  whether it is at least as likely as not that the hip disability is caused by the Veteran's service-connected neck and/or low back disabilities.

ii.  whether it is at least as likely as not that the hip disability is aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected neck and/or low back disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  After obtaining any relevant records, schedule the Veteran for an examination by a physician with sufficient expertise to determine the nature of any sleep apnea present during the period of this claim.  Evidence in Virtual VA/VBMS must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history, including that reported credibly by the Veteran and his wife at the hearing, and the examination of the Veteran, the examiner is asked to render opinions as to the following:
a.  whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to his period of active duty.  Note that the absence of medical treatment for the disability in service cannot serve as the sole basis for a negative opinion. The Veteran and his wife are deemed reliable historians regarding the snoring and breathing problems in service.

b.  whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is caused by any of his service-connected disabilities.  

c.  whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is aggravated (i.e., permanently worsened beyond the natural progression) by any of his service-connected disabilities.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Schedule the Veteran for a VA examination to assess the current manifestations of his DDD/DJD of the cervical and thoracolumbar spine.  The evidence in Virtual VA/VBMS must be reviewed by the examiner in conjunction with the examination. 

The examiner must fully describe all current manifestations of the Veteran's DDD/DJD of the cervical and thoracolumbar spine.  

The examiner must interview the Veteran as to his education, training, and work history.  The examiner(s) must also provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.

6.  Ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims for service connection as well as the claims for increased ratings, to include TDIU, on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


